DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 08/13/2020. Claims 1 – 7 are examined below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “a parking-frame recognition unit”, “a route generation unit”, “a position calculating unit”, “a correction calculation unit”, “a distance calculation unit”,   “a correction judgment unit”, “an interface unit…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “that” coupled with functional language “recognizing”, “generates”, “causes”, “calculates”, “judges” and “displays” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 – 7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure is adequately described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. At ℙ0012 - parking-frame recognition unit = a camera or a sonar;  ℙ0055 -  a route generation unit = a navigation system; ℙ0020 - an interface unit = a display unit.



The specification does not specifically disclose what the “a position calculating unit”, “a correction calculation unit”, “a distance calculation unit”,   “a correction judgment unit”, is not specifically described in the specification, however, ℙ0025 - a flowchart illustrating the parking assist process of the parking control unit 100. See Fig 2. Note that the program illustrated in this flowchart can be executed by a computer including a CPU, a memory, and the like. All or some of the processes may be realized by a hard logic circuit. This program can be stored in the storage medium of the parking control unit 100 in advance and provided. Alternatively, the program may be stored in an independent recording medium and provided, or the program may be recorded and stored in the storage medium of the parking control unit 100 via a network line.
 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barth (US 20110087406). 

Claim 1, Barth discloses a parking assist device comprising:
a parking-frame recognition unit that recognizes a parking frame [see at least Figs 1 – 4; Abst and p0037 – poo55 – a possible parking space (03, 13) is measured, a parking trajectory (04, 14) is calculated on the basis of the parking space geometry which is determined from the measurement of the parking space (03, 13), and on the basis of a vehicle position relative to the parking space (03, 13), and a parking process is subsequently carried out during which the vehicle is steered along the parking trajectory (01, 11);  a correction according to the invention of a parking trajectory 01 and therefore of the lateral positioning of a vehicle 02 in a parking space 03 in a right-angled parking situation on the basis of additional lateral ultrasonic sound sensors in the rear bumper of the vehicle 02];

[see trajectory generation (04) (o1,11, 05, 15) see at least Figs 1 and p0007 – p0008 a parking trajectory is calculated on the basis of the parking space geometry which is determined from the measurement of the parking space, and on the basis of a vehicle position relative to the parking space, and a parking process is subsequently carried out during which the vehicle is steered along the parking trajectory into the parking space];

 a re-targeted parking position calculating unit that causes the parking-frame recognition unit to re-recognize the parking frame and calculates a re-targeted parking position of the vehicle in a case where the vehicle approaches the parking frame with a predetermined distance there between [See Figs 3 and 4 – p0055 and p0056 - an inventive correction of a parking trajectory 21, and therefore for the purpose of driving a vehicle 22 into a parking space 23 in a parking situation in which the real position of a vehicle 29b deviates from the measured position (vehicle 29a) through parallel displacement. As a result of evaluation of the distance data of laterally mounted ultrasonic sound sensors in the rear bumper of the vehicle 22, the parking trajectory 21 which is firstly determined on the basis of the measured values can be recalculated here in the direction of the new parking trajectory 24 (represented by dashed lines) taking into account the lateral distance values from the real position of the vehicle 29b, said lateral distance values having been measured during the parking process. In a fourth exemplary embodiment of a method according to the invention, an explanation is given on the basis in the case of a directional offset of the initially measured straight line of a vehicle 39b (or vehicle 37b) with respect to a real vehicle 39a (or vehicle 37a), the target angle of the parking trajectory 31 is corrected with respect to a new parking trajectory 34 (represented by dashed lines) using the distance values of the ultrasonic sound sensors on the parking vehicle 33, said sensors being mounted laterally on the rear bumper];
a correction calculation unit that calculates a necessary correction amount for the vehicle to reach the re-targeted parking position from a re-recognized position where the parking frame is re-recognized [see p0039 -  p0040 and Fig 1  - in order to correct this, the lateral distance 06 from the objects 09, 07 to the left and right of the vehicle 02 is sensed during the entry into the parking space 03, as illustrated in FIG. 1, and said lateral distance 06 is compared with the distances which are expected on the basis of the originally sensed geometry and the current vehicle position.  The offset is detected and the parking trajectory 01 is correspondingly corrected so that, instead of the parking trajectory 04 which is based on the measurement error and which reflects the erroneous system view before the start of the parking process, the parking trajectory 05 which is adapted to the actual situation is now present, and the vehicle 02 is now moved along said parking trajectory 05 into a final target position in the parking space 03];

a distance calculation unit that calculates a remaining distance from the re-recognized position to the re-targeted parking position [see Fig 3 and p0055 - This figure shows an inventive correction of a parking trajectory 21, and therefore for the purpose of driving a vehicle 22 into a parking space 23 in a parking situation in which the As a result of evaluation of the distance data of laterally mounted ultrasonic sound sensors in the rear bumper of the vehicle 22, the parking trajectory 21 which is firstly determined on the basis of the measured values can be recalculated here in the direction of the new parking trajectory 24 (represented by dashed lines) taking into account the lateral distance values from the real position of the vehicle 29b, said lateral distance values having been measured during the parking process];

a correction judgment unit that judges whether or not correction of the necessary correction amount with the remaining distance calculated is possible, wherein a parking route of the vehicle is changed according to judgement as to whether or not the correction is possible made by the correction judgment unit [See Figs 1 and fig 2 - p0038 – p0041 –shows a correction according to the invention of a parking trajectory 01 and therefore of the lateral positioning of a vehicle 02 in a parking space 03 in a right-angled parking situation on the basis of additional lateral ultrasonic sound sensors in the rear bumper of the vehicle 02. Due to a measurement error during the original parking space measurement before the start of a parking process, a system view has resulted in which an object 07 which bounds the parking space 03 on the right, here another parked vehicle 07, is not located in its actual position but rather in an erroneous position 08. On the basis of the erroneous parking space geometry which was determined from the measurement of the parking space 03 before the start of the parking process and corresponds to the system view, and on the basis of a vehicle position relative to the parking space 03, a parking trajectory 04 has trajectory 04 into the parking space 03, would not be positioned centrally as desired but rather off - centre in the parking space 03 due to the measurement error].

Claim 5, Barth discloses the parking assist device according to claim 1, wherein
the parking-frame recognition unit recognizes the parking frame from a frame line position detected by a camera in a case where the parking frame is a parking space surrounded by a parking frame line [see p0024, p0046- p0048 -  in order to determine the parking space geometry before and/or during the parking process, a profile of the kerb is sensed and/or determined, for example on the basis of distance data and/or visually, for example by means of a camera; One possible way of detecting the orientation of the parking space 13 may be here to represent the profile of the two lateral objects 17, 19 as a straight line. If both straight lines extend approximately in parallel, the mean value of the two straight lines is adopted as the orientation of the parking space 13.   If both straight lines do not extend sufficiently in parallel but have the same orientation with respect to the original target orientation, the straight line which deviates the least from the original target orientation is adopted as the orientation of the parking space 13],
recognizes the parking frame from a position of an adjacent vehicle detected by a sonar in a case where the parking frame is a parking space surrounded by an adjacent vehicle, and recognizes the parking frame from a frame line position detected by the camera or recognizes the parking frame from a position of the adjacent vehicle detected by the sonar in a case where the parking frame is a parking space surrounded by both the parking frame line and the adjacent vehicle [see at least Fig 1, p 0017 – 0018; order to determine the orientation of the parking space, the profile of the two lateral objects is preferably represented in each case as a straight line. If both straight lines extend approximately in parallel, the mean value of the two straight lines is preferably adopted as the orientation of the parking space. In the event of a deviation of the profile of the measured straight lines from the real straight lines, lateral distance data can be used to correct the parking trajectory during the parking process, for example by means of ultrasonic sound sensors which are mounted laterally on the rear bumper. In the event of parallel displacement of the straight lines, the parking trajectory can be corrected with the evaluation of these ultrasonic sound sensors essentially by corresponding parallel displacement. In contrast, in the event of a directional offset of the straight lines, the target angle of the parking trajectory can be corrected with the ultrasonic sound sensors which are mounted laterally on the rear bumper].

Claim 6, Barth discloses the parking assist device according to claim 1, wherein
the parking-frame recognition unit recognizes the parking frame by a camera and a sonar installed on a rear and a side of the vehicle in a case where the vehicle is parked side by side in the parking frame backward or obliquely backward, and recognizes the parking frame with a camera and a sonar installed on a front and on the side of the vehicle in a case where the vehicle is parked side by side in the parking frame forward or obliquely forward [see at least p0022; p0023 – p0025 and Fig 1 and Cl. 4 -  The measuring device can comprise ultrasonic sound sensors installed in the vehicle, for example additional lateral ultrasonic sound sensors in the rear part of the vehicle and/or camera which is present in the vehicle, for example a reversing camera and/or radar sensors, for example a sensor system for monitoring the blind spot; during the entry into the parking space (03), the lateral distance (06), to the left and right of the vehicle (02), from objects (vehicles 09, 07) which bound the parking space (03) and by comparing said lateral distance (06) with the distances which are expected on the basis of the originally sensed parking space geometry and the current vehicle position.].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barth (US 20110087406) in view of Grimm (DE 102009040373A1). 
	
Claim 2, Barth discloses the parking assist device according to claim 1, but does not specifically disclose wherein the correction judgment unit judges whether or not the correction is possible on a basis of relationship between a remaining distance and a necessary correction amount stored in advance.
The Examiner understands this claim to relate to the instant application at [p0055] which states:
160, for example, the lateral position correctable amount and the yaw angle correctable amount for the travel distance of the vehicle 501 are stored in advance in a map, and it is judged whether or not correction with the remaining distance r2 is possible according to whether or not the calculated remaining distance, the calculated lateral-position correction amount and the calculated yaw-angle correction amount are within the correctable amounts stored in advance.” Also See Fig 2 of instant application. 
Grimm discloses a method for carrying out an at least semi-autonomous parking operation of a vehicle by means of a parking assistance system [see Abst].
Further disclosing, the sensor device detects the respective distances of the vehicle from the objects, namely after initiation of the parking operation or during the parking process. In particular, the distances of the vehicle are detected by those sides of the objects which face the parking space. In this way, it is also possible to detect the width of the parking space and, if necessary, to correct the parking path if there is too great a deviation of the calculated width from the originally detected width of the parking space. The originally determined parking path is then corrected if a correction criterion related to at least one of the detected distances of the vehicle from the objects is met. This corresponding criterion can be determined depending on the environmental conditions of the vehicle detected before starting the parking operation. For example, the correction criterion may be determined depending on the width of the parking space detected before starting the parking operation and / or on its position relative to the vehicle. If the parking space is relatively wide, the correction criterion may possibly be greater deviations of the actual position of the parking space relative to the vehicle than in the case of a narrow parking space. For setting the correction criterion, for example, data can be stored in a memory of the parking assistance system, and based on this data, the correction criterion can then be defined before starting the parking process. This data may, for example, include information about which distances of the vehicle to the objects and / or which deviations of the width and / or position of the parking space relative to the vehicle are permitted. For setting the correction criterion different - complementary or alternative - embodiments are provided. For example, the correction criterion may only relate to one of the measured distances or both distances simultaneously. Additionally or alternatively, the correction criterion may relate to the width of the parking space calculated from the measured distances during the parking process [see at least p0013 - p0014 also Figs 1 - 10]. 
Therefore, it would have been obvious to modify Barth, to include wherein the correction judgment unit judges whether or not the correction is possible on a basis of relationship between a remaining distance and a necessary correction amount stored in advance, as suggested and taught by Grimm,  ensures the avoidance of a collision of the vehicle with the objects, but also for a user-friendly performance of the parking operation and the parking of the vehicle in a desired end position in the parking space.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Barth (US 20110087406) in view of JP2002120742 (as presented in the prior art by Applicant) (hereinafter referred to as ‘742).

Claim 3, Barth discloses the parking assist device according to claim 1, but does not specifically disclose wherein the route generation unit regenerates a turnabout route to the re-targeted parking position in a case where the correction judgment unit judges that the correction is impossible.
However, ‘742 discloses if it is determined that the vehicle cannot move due to the target parking position then the turning path to the target parking position is re-generated (see target turn radius R < minimum rotation radius Rmin) [see Fig 29 and p0057 – p0058].
Therefore, it would have been obvious to modify Barth, to include wherein the route generation unit regenerates a turnabout route to the re-targeted parking position in a case where the correction judgment unit judges that the correction is impossible, as suggested and taught by ‘742, providing when it is determined that parking is possible, he steering wheel needs to be turned in order to proceed with parking within the frame. 

	
	
Claim 4, Barth discloses the parking assist device according to claim 3, further comprising an interface unit that displays the route generated and selects a travelling route, wherein in a case where the interface unit receives a parking route to the re-targeted parking position regenerated by the route generation unit, the interface unit presents inquiry information as to whether or not to perform parking assist to the re-targeted parking position [see p0025 - a further particularly advantageous refinement of the invention provides that there is additionally provision for the target parking position and/or orientation in the parking space to be verified and confirmed or corrected by the driver, for example by means of a representation of the parking situation on a display. This may be done, for example, by superimposing, for example on an image of the reversing camera, a target parking position which is determined by the system]. 



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barth (US 20110087406) in view of Ushiba (US 20170270798).

Claim 7, Barth discloses the parking assist device according to claim 1, but does not specifically disclose wherein the parking-frame recognition unit stops re-recognition of the parking frame by a camera and re-recognizes an adjacent vehicle by a sonar in a case where the camera fails before the re-recognition of the parking frame.
	However, Ushiba discloses an auto driving control system which enables driving to be continued safely even in the case where it is determined that continuation of automatic driving is difficult due to defects of sensors [see p0013]; the external sensor S1 is a general term for sensors which output observation information outside a vehicle, such as a camera, a millimeter wave radar, a short-distance infrared sensor, a vehicle exterior temperature sensor, a vehicle exterior luminosity sensor, a speedometer, an accelerometer, and a device to measure a moving direction [see p0025];  in the case where an external sensor breaks down, the control content to be performed becomes different depending on a driving condition at that time. Accordingly, the above matters mean that it is necessary to select a sensor having a function suitable for executing the control content as a substitute sensor [see Fig 4, and p0056]. 
	
Therefore, it would have been obvious to modify Barth, to include wherein the parking-frame recognition unit stops re-recognition of the parking frame by a camera and re-recognizes an adjacent vehicle by a sonar in a case where the camera fails before the re-recognition of the parking frame, as suggested and taught by Ushiba, providing an auto driving control system capable of supporting automatic traveling safely even when abnormalities occur on sensors supporting automatic traveling of a vehicle.







Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

	
/Renee M. LaRose/
Examiner, Art Unit 3666

	
	
	
	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3666